THE THIRTEENTH COURT OF APPEALS

                                    13-14-00012-CV


                         In the Interest of A. R., A Minor Child


                                 On Appeal from the
                      156th District Court of Bee County, Texas
                         Trial Cause No. B-07-1476-CV-A!


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

March 27, 2014